

116 SRES 757 IS: Expressing support for the designation of the month of November 2020 as “Pancreatic Cancer Awareness Month”.
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 757IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mr. Whitehouse (for himself, Mr. Coons, Mr. Jones, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for the designation of the month of November 2020 as Pancreatic Cancer Awareness Month.Whereas pancreatic cancer will kill an estimated 47,050 people in the United States in 2020;Whereas pancreatic cancer is the third leading cause of cancer-related death in the United States;Whereas, in 2020, pancreatic cancer has killed two United States icons—Representative John Lewis and Associate Justice of the Supreme Court Ruth Bader Ginsburg;Whereas an additional 57,600 individuals in the United States will be diagnosed with pancreatic cancer in 2020;Whereas, of those diagnosed with pancreatic cancer, 66 percent will die within the first year of their diagnosis;Whereas persistent healthcare inequities and disparities for communities of color compound the devastation of pancreatic cancer;Whereas the incidence rate for pancreatic cancer among Black Americans is 20 percent higher than that of any other racial demographic;Whereas the pancreatic cancer death rate is 17 percent higher for Black men than for White men;Whereas the lack of pancreatic cancer early detection research accelerates the racial unfairness in the United States healthcare system, with devastating consequences for minorities;Whereas pancreatic cancer has no early detection test to diagnose this cancer quickly and accurately determine the presence of this cancer;Whereas, if diagnosed early, the 5-year survival rate for pancreatic cancer patients is above 80 percent;Whereas, if pancreatic cancer is detected late, the 5-year survival rate drops to less than 10 percent;Whereas without adequate funding and early detection research, pancreatic cancer is not discovered until the late stages of this horrific cancer when treatment options are limited;Whereas, in fiscal year 2020, pancreatic cancer received its own dedicated research program at the Department of Defense under the Congressionally Directed Medical Research Programs;Whereas, in the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93), Congress appropriated funds to the Congressionally Directed Medical Research Programs, with $6,000,000 going to the Pancreatic Cancer Research Program; andWhereas the 116th Congress has a unique opportunity to make a historic investment in pancreatic cancer research at the Department of Defense: Now, therefore, be itThat the Senate—(1)supports the designation of Pancreatic Cancer Awareness Month for the month of November, 2020;(2)recognizes the critical importance of increasing funding for pancreatic cancer research at the Department of Defense and the National Institutes of Health to find effective treatments for this cancer and reduce the disproportionate impact on communities of color; and(3)supports the efforts of the many advocacy organizations to educate communities in the United States about pancreatic cancer and the need for more research funding, early-detection initiatives, diagnostic tests, and effective treatments.